     Case 2:20-cr-00065-EEF-KWR Document 129 Filed 02/26/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTzuCT OF LOUISIANA


 UNITED STATES OF AMERICA                                              CzuMINAL

 VERSUS                                                                No a0'b5
 tr/ittia- {,        bwrnelt                                           SECTION:    I

          ORDER PURSUANT TO THE DUE PROCESS PROTECTIONS ACT

       Pursuant   to the Due Process Protections Act, the Court confirms the United         States'

obligation to produce all exculpatory evidence to the defendant pursuant to Brady v. Maryland,

373 U.S. 83 (1963) and its progeny, and hereby orders it to do   so. Failing to do so in a timely

manner may result in consequences, including, but not limited to, exclusion of evidence, adverse

jury instructions, dismissal of charges, contempt proceedings, and/or sanctions by the Court.

       New Orleans, Louisiana this     Itb      day   of   Februarq                 20eI.
                                                                       J


                           I-INITED      TES           TRATE JUDGE




                                                                                       @
